DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant’s arguments and claim amendments received on August 10, 2022 are entered into the file. Currently, claim 1 is amended; claims 2 and 3 are cancelled; claims 7-11 are withdrawn; resulting in claims 1 and 4-6 pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/2022 is considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kono (US 2021/0217719) in view of Yamano (US 2006/0128063, previously cited).
Regarding claims 1 and 4-6, Kono teaches a carrier comprising a support substrate (11) made of glass, a peeling layer (13; release layer) provided on the support substrate, an adhesive metal layer (12; first adhesion layer) provided between the support substrate and the peeling layer, and a thin copper layer (15; cover layer which is a metal layer) covering a surface of the peeling layer ([0038], see annotated Fig. 1A below).

    PNG
    media_image1.png
    158
    676
    media_image1.png
    Greyscale

Fig. 1A of Kono (US 2021/0217719) showing a support substrate (11) with an adhesive metal layer (12), a peeling layer (13), an optional antireflective layer (14), and a thin copper layer (15) formed on the surface of the support substrate. The support substrate and the layers stacked thereon together correspond to the claimed carrier.

Kono teaches that the carrier serves as a temporary support structure in the manufacture of a semiconductor device, such as intermediate laminated bodies (29), and is removed by mechanically peeling and separating the temporary support from the semiconductor device ([0002], [0080]). In one embodiment, Kono teaches that the intermediate laminated bodies (29) are separated from the carrier by a peeling device (80, 81) which initiates peeling by forming a peeling starting point in the peeling layer (13; release layer) ([0080]-[0085]).
Kono differs from the claimed invention in that the reference does not expressly teach a protective layer provided between the support substrate and the first adhesion layer, wherein the protective layer is a resin layer and a thickness of the protective layer is thicker than a thickness of the release layer and a thickness of the first adhesion layer.
However, in the analogous art of temporary carriers for use in manufacturing semiconductor devices, Yamano teaches a support structure (200; carrier) which is adapted to adhere to a semiconductor substrate and which comprises an adhesive layer (202) and a supporting layer (201; support substrate) ([0032], see Fig. 2 reproduced below). Yamano teaches that the adhesive layer includes a first adhesive layer (202A; first adhesion layer) that adheres to the semiconductor substrate, a second adhesive layer (202B; second adhesion layer) that has a greater adhesive force than the first adhesive layer and adhered to the supporting layer, and a base layer (202C; protective layer) made of polyethylene terephthalate (PET), polyethylene naphthalate (PEN), or the like ([0032]-[0033], Fig. 2).

    PNG
    media_image2.png
    169
    537
    media_image2.png
    Greyscale

Fig. 2 in Yamano (US 2006/0128063) showing a support structure (200) including an adhesive layer (202) comprising first and second adhesive layers (202A, 202B) and base layer (202C), and further comprising a supporting layer (201).

Similar to Kono, Yamano teaches that the supporting layer can be made of glass in order to have sufficient rigidity to support the semiconductor substrate and to protect the semiconductor substrate from damage and warpage ([0042]-[0045]). Yamano further teaches that the adhesive force of the second adhesive layer (202B) is set to be greater than the adhesive force of the first adhesive layer (202A) so that when the semiconductor substrate is detached from the support structure (200), the adhesive layer (202) remains on the supporting layer (201) without being detached therefrom [0038]. However, Yamano teaches that the adhesive layer (202) can be separated from the supporting layer (201) at the interface between the second adhesive layer (202B) and the supporting layer with a greater force, wherein such a configuration allows the separated adhesive layer and the supporting layer to be reused individually ([0039]-[0040]). For example, if either the adhesive layer (202) or the supporting layer (201) is damaged or becomes otherwise unusable, the layers can be separated to be reused with a new supporting or adhesive layer [0040].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier of Kono by replacing the adhesive layer provided between the support substrate and the release layer with the adhesive layer structure of Yamano comprising a first adhesive layer, a base layer which is a resin layer, and a second adhesive layer, in order to enable the carrier to serve as a temporary support for a semiconductor device while allowing the support substrate to be removable from the remaining layers of the carrier so that the support substrate can be reused if the remaining layers are damaged during use.
The combination of references does not expressly teach that a thickness of the protective layer is greater than a thickness of the release layer, the first adhesion layer, and the cover layer. However, as noted above, Yamano teaches that the adhesive layer and the supporting layer can be separated so that the components can be reused individually if one is damaged and the other remains intact [0040]. Given that Kono teaches that the method of separating the semiconductor device from the carrier involves forming a peeling starting point by pushing a crack initiator (82) such as a needle into the peeling layer ([0081]), it would have been obvious to one of ordinary skill in the art to select an appropriate thickness for the protective layer, such as a thickness meeting the claimed relationships, so as to prevent damage from occurring to the support substrate during the peeling operation so that the support substrate can be reused in a new carrier.

Response to Arguments
Response-Claim Rejections - 35 USC § 103
Applicant’s arguments, see pages 5-7 of the remarks filed August 10, 2022, with respect to amended claim 1 have been considered but are moot because they do not address the combination of references being used in the rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsuura ‘728 (US 2019/0378728) teaches a laminated sheet (10) comprising a substrate (12), an optional metal layer and/or an optional auxiliary release layer for controlling the release strength of the release layer, a release layer (14), and a metal layer (16) ([0087]-[0090], [0095], Fig. 1).
Tagami et al. (US 2016/0326414) teaches a wafer processing laminate including a support (3) made of a glass plate, a temporary adhesive material layer (2) comprising first, second, and third temporary adhesive layers (A, B, C), and a wafer (1) to be processed (Abstract, [0010], [0099], Fig. 1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785           

/IAN A RUMMEL/Primary Examiner, Art Unit 1785